DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 15-17, 22, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoru Maeda (JP 2011020706 – hereinafter Maeda) in view of Robert Cornell (5,363,985 – hereinafter Cornell).
Re Claims 10 and 11:
Maeda discloses an article advancing assembly comprising: a container (10) defining an interior chamber and a dispensing opening (100) for providing access to the interior chamber; and an article advancer (40) positioned in the interior chamber configured to bias contents of the container towards the dispensing opening (100), the article advancer (40) having an arcuate body (see Figs. 4A and 5) with a first distal end portion (right side near 41A, 42A) and a second distal end portion (left side) opposite the first distal end portion (see Figs. A-D), wherein the first (right side near 41A, 42A) and second (left side) distal end portions cooperate with the arcuate body to form opposite peripheral side edges of the article advancer (see Fig. 4c), (see Figs. 3A, 3B, 4C, and 5C), the article advancer (40) movable between a compressed configuration and a fully dispensed position (see Figs. 4A-5C), in the compressed configuration (see Figs. 4A-4B), a plane extending tangent to an uppermost portion of the arcuate body is positioned a first distance from the first and second distal end portions (see Figs. 4A-4B – plane defined by bottom of inner package), in the fully dispensed configuration (see Figs. 5A-5B), the plane extending tangent to the uppermost portion of the arcuate body is positioned a second distance from the first and second distal end portions (see Figs. 5A-5B – plane defined by bottom of inner package), the second distance being greater than the first distance (see Figs. 4A-4B and 5A-5B), the arcuate body providing a biasing force from the compressed configuration to the fully dispensed configuration (see Figs. 4A-5C); wherein the first distal end portion (right side near 41A, 42A) comprises two first endmost side legs (41A, 42A) that form portions of the opposite peripheral side edges of the article advancer (40), the first distal end portion (right side near 41A, 42A) further comprising a first inner sidewall (near 40A) extending between the endmost side legs (41A, 42A) and forming a first uninterrupted single U-shaped arch (see Figs. 3A-3B, 4C, and 5C) (see Figs. 1-7), but where may fail to specifically teach the opposite peripheral side edges each parallel to each other along the first distal end portion, the second distal end portion, and the arcuate body.

Cornell teaches opposite peripheral side edges (28, 30) each parallel to each other along a first distal end portion (near right side), a second distal end portion (near left side), and an arcuate body (near 36) (see col. 3 lines 37-55).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Maeda with that of Cornell to provide a design choice of a change in shape as known to be obvious by one of ordinary skill in the art that would allow for a wide body and completely parallel sides.  Examiner notes that Maeda discloses a guide-like formation which allows for edges to connect or latch that does not require interrupting latches within, thus, a change in shape for design purposes would be obvious for one of ordinary skill in the art. 

Further Re Claim 15:
Maeda discloses wherein the container (10) is a box, a bag, or combinations thereof (see Figs. 1-7).

Further Re Claim 22:
Maeda discloses wherein the container (10) is a box, a bag, or combinations thereof, and wherein the first distal end portion and the second distal end portion are slidable relative to the container (see Figs. 1-7).

Further Re Claim 23:
Maeda wherein the first distal end portion and the second distal end portion are generally planar when the article advancer (40) is in the fully dispensed configuration (see Figs. 5A and 5B).



Re Claim 16:
Maeda discloses a method of advancing an article in a container, the method comprising the steps of: providing a container (10) defining an interior chamber and a dispensing opening (100) for providing access to the interior chamber; providing an article advancer (40) positioned in the interior chamber configured to bias contents of the container towards the dispensing opening (100), the article advancer (40) having an arcuate body with a first distal end portion (right side near 41A, near 42A) and a second distal end portion (left side) opposite the first distal end portion (right side near 41A, near 42A), the first and second distal end portions each cooperating with the arcuate body to form opposite peripheral side edges of the article advancer (see Figs. 3A-3C), the first distal end portion (right side near 41A, near 42A) including a first pair of laterally-endmost legs (41A, 42A) that form a first portion of the opposite peripheral side edges of the article advancer (40) and that define a first uninterrupted end gap therebetween (see Figs. 3QA-3C, 4C, and 5C), the second distal end portion (left side) including a second pair of laterally-endmost legs that form a second portion of the opposite peripheral side edges of the article advancer and that define defining a second uninterrupted end gap therebetween (see Figs. 3QA-3C, 4C, and 5C), in the compressed configuration, a plane (defined by bottom of inner package) extending tangent to an uppermost portion of the arcuate body (40) is positioned a first distance from the first and second distal end portions (see Figs. 4A-4B), in the fully dispensed configuration, the plane extending tangent to the uppermost portion of the arcuate body (40) is positioned a second distance from the first and second distal end portions (see Fig. 5A-5B), the second distance being greater than the first distance; and compressing the article advancer (40) to the compressed configuration by placing a plurality of articles in the interior chamber on the article advancer (40), wherein compressing the article advancer (40) causes the first and second distal end portions to slide relative to the container (see Figs. 1-7), but fails to teach the opposite peripheral side edges parallel to each other along the first distal end portion, the second distal end portion, and the arcuate body

Cornell teaches opposite peripheral side edges (28, 30) parallel to each other along a first distal end portion (near right side), a second distal end portion (near left side), and an arcuate body (near 36) (see col. 3 lines 37-55).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Maeda with that of Cornell to provide a design choice of a change in shape as known to be obvious by one of ordinary skill in the art that would allow for a wide body and completely parallel sides.  Examiner notes that Maeda discloses a guide-like formation which allows for edges to connect or latch that does not require interrupting latches within, thus, a change in shape for design purposes would be obvious for one of ordinary skill in the art.  

Further Re Claim 17:
Maeda discloses further comprising the step of removing at least one of the plurality of articles to permit the article advancer to move towards the fully dispensed configuration (see Figs. 4A-5C).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda
in view of Cornell and further in view of Craig D. Thompson (US 2003/0168468 — hereinafter Thompson).
Re Claim 12:
Maeda in view of Cornell discloses the device of claim 10, but fails to teach wherein at least a portion of the article advancer comprises acrylonitrile butadiene styrene, polyoxymethylene,
nylon, polypropylene, polyethylene terephthalate, or combinations thereof.

Thompson further in view teaches wherein at least a portion of the article advancer (30) comprises acrylonitrile butadiene styrene, polyoxymethylene, nylon, polypropylene, polyethylene terephthalate, or combinations thereof (see paragraph [0025]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Maeda in view of Cornell with that of Thompson to provide a particular selection of material for an intended purpose as known within the art by one of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651